337 F. Supp. 2d 1360 (2004)
In re NORTHWEST AIRLINES CORP. PRIVACY LITIGATION
No. 1618.
Judicial Panel on Multidistrict Litigation.
September 21, 2004.

ORDER DEEMING MOTION MOOT
WM. TERRELL HODGES, Chairman.
Before the Panel is a motion by plaintiff in the Western District of Tennessee action listed on the attached Schedule A, seeking centralization, pursuant to 28 U.S.C. § 1407, of the nine actions listed on the attached Schedule A in the Eastern District of New York for coordinated or consolidated pretrial proceedings. This matter was considered by the Panel at its hearing session in Seattle, Washington, on July 22, 2004. Prior to that time, the seven District of Minnesota actions listed on Schedule A had been dismissed by the Honorable Paul A. Magnuson. Following the Panel's hearing session, the Panel issued an order on August 6, 2004, deferring its decision on the Section 1407 motion pending rulings by i) the Eighth Circuit on plaintiffs' appeal of the Minnesota dismissals, and/or ii) the North Dakota and Tennessee courts on dismissal and venue transfer motions pending there. The Panel has now been advised that the North Dakota action listed on Schedule A was dismissed by the Honorable Daniel L. Hovland in an order filed on September 8, 2004, thereby eliminating the multidistrict character of this litigation at the present time.
IT IS THEREFORE ORDERED that the motion for transfer under 28 U.S.C. § 1407 is DEEMED MOOT.

SCHEDULE A
MDL-1618In re Northwest Airlines Corp. Privacy Litigation
District of Minnesota
Jeanne Vergeldt v. Northwest Airlines
  Corp., et al., C.A. No. 0:04-126
  Eric S. Povitz v. Northwest Airlines
  Corp., et al., C.A. No. 0:04-136
  Karen Lawson, et al. v. Northwest Airlines
  Corp., et al., C.A. No. 0:04-616
  Mark G. Barlow v. Northwest Airlines
  Corp., et al., C.A. No. 0:04-679
  Connie Dillon, et al. v. Northwest Airlines
  Corp., et al., C.A. No. 0:04-680
  Paul Daubitz v. Northwest Airlines
  Corp., et al., C.A. No. 0:04-899
  Mark G. Esposito v. Northwest Airlines
  Corp., et al., C.A. No. 0:04-906
  District of North Dakota
Edwin F. Dyer, III, et al. v. Northwest
  Airlines Corp., et al., C.A. No. 1:04-33
  Western District of Tennessee
Richard S. Copeland v. Northwest Airlines
  Corp., et al., C.A. No. 2:04-2156